Case 1:21-cv-06459-AT Document 12 Filed 09/09/21 Page 1 of1

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK ELEC ee ALLY FILED
RAMON HERNANDEZ and RAMONA DOC #: ———————
DOMINGUEZ, on behalf of themselves, FLSA DATE FILED: _ 9/9/2021

Collective Plaintiffs, and the Class,

 

Plaintiffs,
-against- 21 Civ. 6459 (AT)

TRINITY SCHOOL REALTY HOLDING ORDER
CORPORATION d/b/a TRINITY SCHOOL, ISS
FACILITY SERVICES, INC., and JOHN DOES 1-
10,

 

Defendants.
ANALISA TORRES, District Judge:

 

The Court is in receipt of the parties’ letters, both dated September 7, 2021. ECF Nos. 10,
11. Accordingly:

1. Defendants’ request for leave to move to dismiss the complaint, or otherwise compel
arbitration, is GRANTED.

2. By October 14, 2021, Defendants shall file their motion;

3. By November 4, 2021, Plaintiffs shall file their opposition papers; and

4. By November 18, 2021, Defendants shall file their reply, if any.

SO ORDERED.

Dated: September 9, 2021
New York, New York

Oo-

ANALISA TORRES
United States District Judge

 
